Name: Commission Regulation (EEC) No 1757/82 of 2 July 1982 amending Regulation (EEC) No 1581/81 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production
 Date Published: nan

 3 . 7 . 82 Official Journal of the European Communities No L 193/ 17 COMMISSION REGULATION (EEC) No 1757/82 of 2 July 1982 amending Regulation (EEC) No 1581/81 laying down detailed rules implementing the system of premiums for maintaining suckler cows HAS ADOPTED THIS REGULATION : Article 1 Article 3 ( 1 ) of Regulation (EEC) No 1581 /81 is hereby replaced by the following : ' 1 . The amounts fixed in Article 3 of Regulation (EEC) No 1357/80 and in the second paragraph of Article 1 of Regulation (EEC) No 1056/81 shall be paid within 15 months following the beginning of the period referred to in Article 1 ( 1 ).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as amended by Regulation (EEC) No 1 198/82 (2), and in particular Article 6 thereof, Whereas, in practice, the time limit fixed by Article 3 ( 1 ) of Commission Regulation (EEC) No 1581 /81 (3) has proved inadequate ; whereas the said Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 140, 5. 6 . 1980, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 28 . P) OJ No L 154, 13 . 6 . 1981 , p. 38 .